Filed: June 25, 1998 
IN THE SUPREME COURT OF THE STATE OF OREGON
RICHARD KOSESAN and ROGER COLLIS,





	Petitioners,





	v.





HARDY MYERS, Attorney General, State of Oregon,





	Respondent,





	and





GAIL R. O'CONNELL-BABCOCK,



ROGER TROEN, and CLAUDIA CULLISON,





	Intervenors.





(SC S45420)
	On petition to review ballot title.





	Submitted on the record June 19, 1998.





	James M. Brown, Salem, filed the petition on behalf of

petitioners.




	Robert B. Rocklin, Assistant Attorney General, Salem, filed

the answering memorandum on behalf of respondent.  With him on

the answering memorandum were Hardy Myers, Attorney General, and

Michael D. Reynolds, Solicitor General.





	Robert E. Babcock, Lake Oswego, filed a response to the

petition on behalf of intervenors.




	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Durham, Kulongoski, and Leeson, Justices.





	PER CURIAM





	Ballot title certified.  Pursuant to ORAP 1.20(4) and

notwithstanding ORAP 11.30(10), this opinion will become

effective when the appellate judgment issues.  The State Court

Administrator shall issue the appellate judgment at 12:00 noon on

June 29, 1998, unless a petition for reconsideration is both

filed with and physically received by the Office of the State

Court Administrator by that time.  Any timely petition for

reconsideration will stay issuance of the appellate judgment

until the court acts on such petition.



	PER CURIAM



	This is a ballot title review proceeding.  Petitioners are

electors who, under ORS 250.067(1), submitted timely written

comments on the proposed ballot title.  They are entitled to seek

this court's review.



	The Attorney General certified the following ballot title

for proposed initiative 84:



"AMENDS LAWS REGULATING DOGS;



CHANGES REQUIREMENTS FOR KILLING NUISANCE DOGS





 	"RESULT OF 'YES' VOTE:  'Yes' vote amends statutes

regulating dogs, repeals requirement to kill dogs

involved in livestock incidents.





		"RESULT OF 'NO' VOTE:  'No' vote retains current

laws, including requirement that dogs involved in

livestock incidents be killed.





		"SUMMARY:  Currently, dogs found to have killed,

wounded, injured, or chased livestock must be killed. 

Measure classifies such dogs as public nuisances,

authorizes the imposition of fines on owners, and

requires a determination that dog cannot be safely kept

by a responsible person before killing may be ordered. 

Measure changes current law permitting the immediate

killing of such dogs by requiring prior attempt to

abate behavior.  Requires counties to comply with state

regulation.  Establishes formal hearing procedures. 

Funds responsible ownership programs with increased

fines.  Other changes."
	Petitioners challenge the Attorney General's certified

caption, result statements, and summary.  We have considered each

of petitioners' arguments, but conclude that the certified ballot

title complies substantially with statutory requirements.  See

ORS 250.035(2) (prescribing content of ballot title for statewide

measure); ORS 250.085(5) (providing this court's standard of

review).  Accordingly, we certify the Attorney General's ballot

title to the Secretary of State.



	Ballot title certified.  Pursuant to ORAP 1.20(4) and

notwithstanding ORAP 11.30(10), this opinion will become

effective when the appellate judgment issues.  The State Court

Administrator shall issue the appellate judgment at 12:00 noon on

June 29, 1998, unless a petition for reconsideration is both

filed with and physically received by the Office of the State

Court Administrator by that time.  Any timely petition for

reconsideration will stay issuance of the appellate judgment

until the court acts on such petition.